Title: Thomas Jefferson to John Barnes, 25 December 1812
From: Jefferson, Thomas
To: Barnes, John


          Dear Sir Monticello Dec. 24. 25. 12 
          After an absence of between 5. & 6. weeks in Bedford I find on my return your letter of the 9th informing me of mr Eliason’s inclination to become interested in my mills. but they have never returned to my hands. mr Randolph my son in law, in partnership with a mr McKinney bought out the Shoemakers the last year of their lease. the partnership did not succeed, and McKinney withdrawing, mr Randolph is trying them this year as sole tenant. should he find himself not able to make a profit from them, I should be very willing to recieve mr Eliason’s propositions on your recommendation of him. from 40. to 60. thousand bushels of wheat to be ground on commission may be counted on. a much greater quantity might be bought, at the Richmond prices, deducting the cost of a water transportation, and the quantity of wheat produced in the neighborhood increases faster than the number of mills.
          I hope your health continues good, and that you will still have as many years as you wish of life and health. always affectionately yours
          
            Th:
            Jefferson
        